DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1-11, drawn to an AIE chemosensor.

Group II, claim(s) 12-18, drawn to a method of detecting food spoilage.

Group III, claim(s) 19 and 20, drawn to a kit for monitoring food safety, where for purposes of this restriction requirement, improper dependent claim 20 is interpreted as depending from claim 19.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 

Species A: pyrazine derivative compounds.

Species B: imidazole derivative compounds.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: Claims 1, 4-8, and 12-20.

Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of the subject matter of claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Son ("Turning on Fluorescent Emission from C-Alkylation on Quinoxaline Derivatives," Org. Lett. 2008, 10, 23, 5401–5404; IDS) for the reasons set forth below in the rejections under 35 USC 102(a)(1), which are incorporated here by reference.
Where a single claim defines alternatives of a Markush group,  the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is considered met when the alternatives are of a similar nature.  When the Markush grouping is for alternatives of chemical compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:
	(A) all alternatives have a common property or activity; AND
	(B)(1) a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR
	(B)(2) in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity.
	The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved.  
Species A versus Species B are not regarded as being of similar nature because: (1) the alternatives do not all share a common structure and (2) the alternatives do not all belong to a recognized class of chemical compounds. The pyrazine derivative compounds of Species A belong to a recognized class of chemical compounds that differs from the recognized class of chemical compounds of the imidazole derivative compounds of Species B.
During a telephone conversation with Nahied Usman on 2 June 2021, a provisional election was made with traverse to prosecute the invention of Group I, claims 1-11 and the pyrazine derivative compounds of Species A.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 12-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Specification
The disclosure is objected to because of the following informalities: The specification and abstract contain numerous instances of missing spacing between words.  
Appropriate correction is required.

Claim Objections
Claims 1, 2, and 9 are objected to because of the following informalities:  
Regarding claim 1, the limitation "AnAIE chemosensorcomprising" must be changed to "An aggregation-induced emission (AIE) chemosensor comprising".
Regarding claim 1, the limitation "ofCnH2n+1" must be changed to "of CnH2n+1".
Regarding claim 1, the limitation "ofR1" must be changed to "of R1".
Claims 1 and 9 recite the limitation "the compound comprises a backbone structures" [plural], which lacks number agreement. Henceforth, this limitation is interpreted as "the compound comprises a backbone structure" [singular].
Regarding claim 2, the limitation "AIEchemosensor" must be changed to "AIE chemosensor".
Regarding claim 9, what follows the limitation "selected from the group consisting of" is a single illustrated structure, not a group of structures.
Appropriate correction is required.

Claim Objection Warning
Applicant is advised that should claim 2 be found allowable, claim 10 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. 
claim 3 be found allowable, claim 11 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. 
When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor  regards as the invention.
Claims 1 and 9 recite the limitation "the compound comprises a backbone [structure] selected from the group consisting of…" Claims 2, 3, 10, and 11 recite that the compound comprises a backbone structure that are specific compound(s). It is unclear what is meant by a compound comprising a backbone structure selected from the listed group of structures. The specification does not explain the term "backbone," and customary usage suggests "backbone" is a central subunit of the compound. However, the choices of claims 2, 3, 10, and 11 are clearly whole molecules, as opposed to subunits of a compound. Likewise, the broader choices of claims 1 and 9 also do not have open valence position(s) and therefore are not subunits of a compound.
Claim 1 recites the limitation " wherein n is between 0 and 20; wherein at least one of R, R', R'', R''', R'''', R''''', R'''''', and R''''''' is other than H." The limitation "between 0 and 20" literally implies that the endpoints of 0 and 20 are not included in the claimed values of n. In other words, claim 1 literally implies that n is an integer from 1 to 19. However, in order for R, etc. to be hydrogen, as implied by the limitation "other than hydrogen," R must be CnH2n+1, where n is zero. Moreover, it is unclear if values of n must be the same for all of the variable positions. If Applicant wishes for the values of n to include zero and 20 and does not wish for n to be the independently a value from 0 to 20". Claim 9 is indefinite for analogous reasons.
Claim 1 recites the limitation "wherein when any of R, R', R'', and R''' is C6H5, it can be further substituted with an alkyl group or a phenyl." The meaning of the pronoun "it" is unclear. Does "it" refer to R, etc.? There is insufficient antecedent basis for R, etc. being further substituted. If "it" refers to "C6H5", it is unclear what is meant by [further] substitution of C6H5. One of ordinary skill in the art would interpret C6H5 as a phenyl group. A phenyl group substituted with an alkyl group is not C6H5. Moreover, a phenyl substituted with a phenyl group is a biphenyl group, which is already claimed via the choice of C12H9. The examiner respectfully suggests removing the last "wherein" clause and adding the choice of "phenyl substituted with an alkyl group" to the options for R, etc. Claim 9 is indefinite for analogous reasons.
Claim 4 recites the limitation "the unsubstituted imine nitrogen." There is insufficient antecedent basis for this limitation in the claim. Of the choices of structures recited in claim, the last three structures comprise two imine groups, and therefore two imine nitrogen atoms. Moreover, it is unclear what is meant by an unsubstituted imine nitrogen.
Claims 5 and 6 recite the limitation "the imine nitrogen." There is insufficient antecedent basis for this limitation in the claim. Of the choices of structures recited in claim, the last three structures comprise two imine groups, and therefore two imine nitrogen atoms.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2, 3, 10, and 11 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to include all the limitations of the claim upon which it depends.  
Independent claims 1 and 9 recite the following structure (with annotated positions):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

One of ordinary skill in the art would interpret this structure as meaning that R''' is bonded to one of the carbon atoms at positions 1-4, and the other three carbon atoms at positions 1-4 are bonded to hydrogen.
Dependent claims 2, 3, 10, and 11 recite at least one of the following structures:

    PNG
    media_image2.png
    243
    751
    media_image2.png
    Greyscale

These structures of the dependent claims have non-hydrogen substituents at both positions 2 and 3. Because these structure(s) of the dependent claims do not have three carbon atoms at positions 1-4 bonded to hydrogen, as required by the independent claims, they do not include all of the limitations of the claim upon which they depend.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 4-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Son ("Turning on Fluorescent Emission from C-Alkylation on Quinoxaline Derivatives," Org. Lett. 2008, 10, 23, 5401–5404; IDS).
Regarding claims 1 and 9, Son discloses a compound (2b, Scheme 1) that has the following structure:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    160
    296
    media_image4.png
    Greyscale

where R is CnH2n+1 (n=4), R' and R'' are each C6H5, and R''' is CnH2n+1 (n=0).
Regarding the limitation "an IE chemosensor," it is noted that a preamble is generally not accorded any patentable weight where it merely recites the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
Son does not explicitly disclose that compound 2b "exhibits aggregation induced emission properties." This property is interpreted to be inherent to compound 2b because compound 2b satisfies the claimed limitations. Regarding composition claims, if the composition is the same, it must have the same properties (see MPEP § 2112.01, II.).

Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Regarding claim 4, the imine nitrogen of compound 2b of Son is capable of being protonated. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114).
Regarding claims 5 and 6, it is held to be inherent to compound 2b that deprotonation of the imine nitrogen produces a detectable change in light absorption and that deprotonation of the imine nitrogen produces a detectable change in light emission. These properties are interpreted to be inherent to compound 2b because compound 2b satisfies the claimed limitations. Regarding composition claims, if the composition is the same, it must have the same properties (see MPEP § 2112.01, II.). This finding of inherency is bolstered by the close structural similarity of compound 2b of Son to the disclosed compounds DQ1-DQ4 of the instant specification (page 4), which differ from compound 2b of Son only via substitution from methyl or phenyl groups. Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). Moreover, it is held to be inherent that compound 2b exhibits aggregation induced emission upon exposure to a gaseous amine. This property is interpreted to be inherent to compound 2b because compound 2b satisfies the claimed limitations. Regarding composition claims, if the composition is the same, it must have the same properties (see MPEP § 2112.01, II.). This finding of inherency is bolstered by the close structural similarity of compound 2b of Son to the disclosed compounds DQ1-DQ4 of the instant specification (page 4), which differ from compound 2b of Son only via substitution from methyl or phenyl groups. Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 3, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Son in view of Xie ("An efficient iodine-DMSO catalyzed synthesis of quinoxaline derivatives," Tetrahedron 71 (2015) 1831-1837).
Regarding claims 2, 3, 10, and 11, Son does not disclose the claimed structures. Compared to Son's compound 2b, the claimed compounds DQ1, DQ2, and DQ3 differ only in aryl methyl substitution. Because they possess similar structures, the DQ1, DQ2, and DQ3 are expected to have similar properties to Son's compound 2b.
Son discloses a synthesis of compound 2b by treating 2,3-disubstituted quinoxaline precursor 1 with n-BuLi (Scheme 1):

    PNG
    media_image5.png
    155
    626
    media_image5.png
    Greyscale

In the analogous art of 2,3-disubstituted quinoxalines, Xie discloses the starting material used by Son (compound 3a, Table 2) as well as the following 2,3-disubstituted quinoxalines (compounds 3e, 3f, 3i; Table 2):

    PNG
    media_image6.png
    140
    213
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    153
    212
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    145
    230
    media_image8.png
    Greyscale

Owing to the structural similarity of Xie's compounds 3e, 3f, and 3i to Son's compound 1, one of ordinary skill in the art would expect that applying the nBuLi alkylation reaction of Son to Xie's compounds 3e, 3f, and 3i would provide the disclosed and claimed compounds DQ1, DQ2, and DQ3.
In view of their closely related structures and resulting expectation of similar properties, it would have been obvious to one of ordinary skill in the art at the time of filing to substitute Xie's compounds 3e, 3f, and 3i for Son's compound 1 in Son's nBuLi alkylation reaction, thereby providing compounds DQ1, DQ2, and DQ3.
The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Son 2009 ("Fluorescence Control on Panchromatic Spectra via C-Alkylation on Arylated Quinoxalines," J. Org. Chem. 2009, 74, 3175–3178) discloses 2-butylated quinoxalines with various phenyl substituents (Scheme 2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE ADAMS whose telephone number is (571)270-5043.  The examiner can normally be reached on M-F, 10:30 A.M - 7 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE ADAMS/            Examiner, Art Unit 1797                                                                                                                                                                                            
/Christopher Adam Hixson/            Primary Examiner, Art Unit 1797